DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendments 
The Drawings, Specification and Amendments to the Claims all filed 07/28/2022 have been entered.  The minor informalities have been addressed by amendments and objections to Drawings, Specification and claims 1, 9 and 11 thereto are withdrawn accordingly. The previous 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 2, 3 and 17 are withdrawn in view of the Applicant's amendments and arguments. 

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The application has been amended as follows:
Claim 9
The method of claim 1, wherein the copolymer is prepared by a method comprising:
i) free-radical polymerization of ingredients comprising:
a) an aqueous phase comprising:
i) water,
optionally ii) a nonionic surfactant, and
iii) a salt; and
b) an organic phase comprising:
i) a hydrocarbon solvent,
ii) a polyorganosiloxane having at least one silicon bonded aliphatically unsaturated hydrocarbon group per molecule,
iii) an initiator, 
iv) a dialkenyl aromatic hydrocarbon monomer, and
optionally v) a mono-alkenyl aromatic monomer; and 
ii) thereafter removing the hydrocarbon solvent.

Claim 12
The method of claim 1, where step 2) is performed by a technique selected from a) heating, b) reducing a 

Claim 17
Line 3, “per 100 parts by weight of the organic phase, and the mono-alkenyl aromatic hydrocarbon”

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-12 and 16-20. A method for depleting an organosilicon component in a mixture comprising the organosilicon component and at least one other component, wherein the method comprises: 
1) sorbing at least some of the organosilicon component by a copolymer of a di-alkenyl functional aromatic hydrocarbon and a polyorganosiloxane, thereby forming a depleted mixture containing less of the organosilicon component than the mixture before sorbing and enriching the copolymer with sorbed organosilicon component thereby forming an enriched copolymer, 
2) desorbing at least some of the sorbed organosilicon component from the enriched copolymer, thereby forming a desorbed organosilicon component and a regenerated copolymer containing less of the sorbed organosilicon component than the enriched copolymer before desorbing, and 
3) using the regenerated copolymer as all or a portion of the copolymer in repeating step 1), is considered novel.
A closest prior art to Schmidt et al. (WO 2009/091367 A1) disclose a filter (20) for use in an ultraviolet photocatalytic oxidation air purification system (10) having a filter surface treatment (20) that enhances removal of volatile silicon-containing compounds (VSCCs). Schmidt et al. disclose a method for removing a volatile silicon-containing compound (VSCC) from an airstream, the method comprising: passing the airstream through a filter including an additive attached to a surface of the filter that is chemically attractive to the VSCC.
Other pertinent prior art to Edmiston (US 2014/0135212 A1) discloses a swellable, sorbent material formed of a sol-gel composition having a porous matrix and a sorbent property modifier intermixed with at least a portion of the porous matrix (Abstract). Edmiston discloses the porous, swellable, aromatically bridged, organosiloxane sol-gel compositions contain a plurality of polysiloxanes that include an aromatic bridging group flexibly linking the silicon atoms of the polysiloxanes. Such organosiloxane nanoparticles have a multilayer configuration
comprising a hydrophilic inner layer and a hydrophobic, aromatic-rich outer layer. The sorbent materials are formed of a sol-gel composition obtained using a sol-gel reaction beginning with trialkoxysilanes containing an aromatic bridging group. Suitable trialkoxysilanes include, without limitation, trialkoxysilanes corresponding to the formula: (alkoxy)3Si-(CH2)n-Ar-(CH2)m—Si(alkoxy)3 wherein n and m are individually an integer from 1 to 8, Ar is a single-, fused-, or poly-aromatic ring, and each alkoxy is independently a C1 to C5 alkoxy. Bis(trialkoxysilylalkyl)benzenes are preferred and include 1,4-bis(trimethoxysilylmethyl) benzene (BTB), bis(triethoxysilylethyl)benzene (BTEB), and mixtures thereof, with bis(triethoxysilylethyl) benzene being most preferred.
Other pertinent prior art to Mazid (US 5,149,425) discloses a method of coating chromatographic particulate supports to provide a biocompatible outer layer of synthetic membrane-type film which prevents the release of fines but permits the adsorption of components to an affinity ligand. Mazid (US 5,149,425) discloses an affinity matrix suitable for extracorporeal perfusion of a body fluid for the selective removal of specific components or for chromatography which comprises: (a) a solid, particulate support derivatized to a specific affinity ligand, wherein said derivatized support is (b) coated with a biocompatible polymer,
wherein the polymer coating is an integral membrane-type coating, and wherein the membrane coating has a pore size of at least 20 angstroms, and wherein said coating prevents the leaching of fine particles from the matrix.
Other pertinent prior art to Li et al. (US 2016/0168172 A1) disclose organosilica materials and process of using the organosilica materials, e.g., gas separation, etc., wherein the organosilica materials are a polymer of at least one independent monomer of Formula [Z1OZ2SiCH2]3 (I), wherein each Z1 represents a hydrogen atom, a C1-C4 alkyl group or a bond to a silicon atom of another monomer and each Z2 represents a hydroxyl group, a C1 -C4 alkoxy group, a C1-C6 alkyl group or an oxygen atom bonded to a silicon atom of another monomer and at least one other monomer. 
The cited prior arts, alone or in combination, do not teach or suggest a method for depleting an organosilicon component in a mixture comprising the organosilicon component and at least one other component, wherein the method comprises: 1) sorbing at least some of the organosilicon component by a copolymer of a di-alkenyl functional aromatic hydrocarbon and a polyorganosiloxane, thereby forming a depleted mixture containing less of the organosilicon component than the mixture before sorbing and enriching the copolymer with sorbed organosilicon component thereby forming an enriched copolymer, 2) desorbing at least some of the sorbed organosilicon component from the enriched copolymer, thereby forming a desorbed organosilicon component and a regenerated copolymer containing less of the sorbed organosilicon component than the enriched copolymer before desorbing, and 3) using the regenerated copolymer as all or a portion of the copolymer in repeating step 1), as recited in claim 1 of claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772